Citation Nr: 0908317	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-24 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Sharon Gardner, Observer


ATTORNEY FOR THE BOARD

Carole R. Kammel

INTRODUCTION

The Veteran served on active duty from May 24, to June 21, 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, wherein the RO reopened a previously 
denied claim for service connection for a low back disability 
(characterized as mechanical low back pain, status post 
discectomy), and denied the de novo claim on the merits.  The 
Veteran timely appealed the RO's adverse February 2004 rating 
action to the Board, and this appeal ensued. 

In September 2007, the Veteran testified before the 
undersigned at a hearing at the Milwaukee, Wisconsin RO 
(i.e., Travel Board (TB) hearing).  A copy of the hearing 
transcript has been associated with the claims files.  
Contemporaneous with said hearing, the Veteran submitted 
additional evidence (e.g., copy of his DD 214, a letter 
prepared by his mother, VA outpatient reports, dating from 
January 2006 to September 2007, and treatment records, 
prepared by A. R. S., D. C., dating from December 2005 to 
March 2006), along with a waiver of initial RO consideration. 
Thus, in view of the foregoing, the Board will proceed to 
adjudicate his claim with consideration of all evidence of 
record.  See 38 C.F.R. § 20.1304(c) (2008). 

Finally, during the appeal, the Veteran changed 
representatives from AMVETS to Wisconsin Department of 
Veterans Affairs (WDVA).  Pursuant to the September 2007 TB 
hearing, WDVA was provided an opportunity to review the 
claims files and, as such, prepared a written argument in 
support of the Veteran's current appeal.  (See, VA Form 646, 
Statement of Accredited Representation in Appeal Case, dated 
in February 2009).   



FINDINGS OF FACT

1.  By an April 1981 rating action, the RO denied service 
connection for a "back condition."  The Veteran was 
informed of this decision by letter that same month, but he 
did not file a timely appeal.  

2.  The additional evidence associated with the claims files 
since the RO's April 1981 denial of service connection for a 
"back condition" does, by itself or considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the underlying service connection 
claim, namely evidence of a current low back disability that 
is related to his period of military service. 

3.  Service treatment records show that on one occasion, the 
Veteran received treatment for probable mechanical low back 
pain with muscle spasms.  

4.  A low back disability was not diagnosed or treated for 
many years after the Veteran's separation from service in 
June 1976.

5.  The weight of the medical evidence is against a finding 
that any current low back disability is attributable to the 
Veteran's period of military service.


CONCLUSIONS OF LAW

1.  The April 1981 rating action, wherein the RO denied 
service connection for a "back condition" is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.32, 20.200 
(2008).

2.  Since the RO's April 1981 denial, the requirements for 
reopening the Veteran's claim for service connection for a 
low back disability (originally considered as a "back 
condition") have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

3.  The Veteran does not have a low back disability that is 
the result of a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  

       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The Veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, 
also, the United States Court of Appeals for Veterans Claims 
(Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 
21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

Regarding the Veteran's petition to reopen his previously 
denied claim for service connection for a low back 
disability, in the case of Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his entitlement to 
the underlying claim for the benefit sought by the claimant.  
Here, there is no need to further discuss the implications of 
the VCAA or Kent as to the issue involving the reopening of 
the claim for service connection for a low back disability 
(originally considered as a "back condition") because the 
Board is finding that new and material evidence has been 
submitted to reopen the aforementioned claim.  Thus, this 
does not result in any prejudice to the Veteran.  See Bernard 
v. Brown, 
4 Vet. App. 384, 394 (1993).

VA also has made reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the underlying 
claim for service connection for a low back disorder.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

With regard to the underlying claim of entitlement to service 
connection for a low back disorder, VA provided the Veteran 
with pre-adjudication notice on the Pelegrini II VCAA 
elements in an October 2003 letter.  The letter informed the 
Veteran to let VA know of any evidence he thought would 
support his underlying service connection claim, that it was 
his responsibility to make sure that VA received all 
requested records not in the possession of a Federal entity, 
and told him where to send what "we need."

In addition, the Court has also held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  By a March 
2006 letter, the RO informed the Veteran of the Dingess 
elements.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Veteran was provided pre-adjudication 
VCAA notice via an October 2003 letter.  Id.

       Duty to Assist

Regarding VA's duty to assist the appellant with his de novo 
claim of entitlement to service connection for a low back 
disability discussed in the decision below, service and post-
service private and VA clinical treatment and examination 
reports, along with statements and testimony of the Veteran 
and his family, are of record.  In addition, in June 2005, a 
VA examiner reviewed the claims files and provided an opinion 
as to the etiological relationship, if any, between the 
Veteran's current low back disability and his period of 
military service.  A copy of the June 2005 VA opinion has 
been associated with the claims files.  

In addition, while the Veteran reported having received 
treatment for his low back from the VA Medical Center (VAMC) 
in Omaha, Nebraska in 1976, a November 2003 response from the 
aforementioned VAMC, discloses that a search for records 
pertaining to the appellant, dating from January 1, to 
December 31, 1976, was negative.  (See, November 2003 
response from the VAMC in Omaha, Nebraska).  Finally, a 
search for treatment records pertaining to the Veteran, 
dating from January 1, 1985 to December 3, 2000, from the 
VAMC in Milwaukee, Wisconsin was also negative.  (See, VA 
memorandum, dated in December 2006).  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of his de novo claim of entitlement to service 
connection for a low back disability, as discussed in the 
decision below.

II.  Analysis

(i)  Reopening Analysis

The Veteran seeks to establish service connection for a low 
back disability.  During the appeal, the RO reopened the 
appellant's previously denied claim for service connection 
for a low back disability (originally considered as a "back 
condition"), and denied the reopened claim on the merits.  
(See, February 2004 rating action).  Regardless of the RO's 
actions, the Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran initially filed a claim for service connection, 
in part, for a "back" disability in March 1981.  By an 
April 1981 rating action, the RO denied service connection 
for a "back condition."  (See April 1981 rating action.)  
In formulating the reasons for their denial, the RO 
specifically noted that although the Veteran had received 
treatment for probable mechanical low back pain with muscle 
spasms on one occasion during service, post-service VA 
hospitalization reports, dating from December 1980 to March 
1981, were wholly devoid of any subjective complaints or 
clinical findings referable to the back, to include any 
history of trauma.  

The Veteran was informed of the RO's April 1981 rating action 
by letter that same month, but he did not file a timely 
appeal.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.302(a) (2008) (a claimant must file a notice of 
disagreement with a determination within one year from the 
date that that agency mails notice of the determination).  
Consequently, the RO's April 1981 rating decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a) (2008).

In September 2003, the RO received the Veteran's petition to 
reopen his previously denied claim for service connection for 
a "back condition."  (See, VA Form 21-526, Veteran's 
Application for Compensation and/or Pension, received by VA 
in September 2003). 

As a general rule once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2008).  If 
thereafter new and material evidence is received, the claim 
shall be reopened, and the former disposition of the claim 
shall be reviewed.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a) (2008).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

In this case, the evidence received since the RO's April 1981 
rating decision includes, but is not limited to, a December 
2005 report, prepared and submitted by A. R. S., D. C., 
reflecting that the causative factor for the Veteran's 
advanced lower back problems---then diagnosed as a 
degenerative disc condition of the lumbar spine---was a 
"traumatic episode from the past."  At that time, the only 
history referable to the Veteran's back was that of an injury 
that occurred during basic training.  (See, December 2005 
report, prepared by A. R. S., D. C.).  

The December 2005 report is considered new in that it 
contains information that was not considered at the time of 
the April 1981 rating decision and it is material because it 
contains clinical evidence that the Veteran has a "back 
condition," namely a "degenerative disc condition of the 
lumbar spine," and that a causative factor in the 
development of said condition was an injury during the 
Veteran's basic training.  As the above-referenced December 
2005 report is considered adequate to meet the requirements 
to be "new" and "material" as described in the laws and 
regulations above, the previously denied claim for service 
connection for a low back disability (originally 
characterized as a "back condition") is, therefore, 
reopened.

(ii)  Merits Analysis

The Veteran contends, in written statements and in testimony 
before the undersigned, that his current low back disability 
stems from an incident that occurred during basic training 
when a barrel rolled off a truck and struck him in the back.  
(See, September 2007 Transcript (T.) at page (pg.) 6).  

Service treatment records show that in mid-June 1976, a few 
days before the Veteran was discharged from service, he was 
seen for complaints of a kidney problem, and reported that he 
had right-sided low back pain.  At that time, he also 
reported having dysuria-frequency of urine.  An assessment of 
probable muscular low back pain with muscle spasms was 
entered.  A urinalysis was negative.  A history of trauma to 
the spine was not provided.  The Veteran was prescribed an 
anti-inflammatory and pain medication and a muscle relaxant.  
A separation examination was not performed.  

As there was only one complaint of low back pain during the 
Veteran's short-stint of military service, and no definitive 
evidence of a disability, the Board finds that the weight of 
the evidence demonstrates that chronicity in service is not 
established in this case.  See 38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a low 
back disability, recently diagnosed by VA in March 2007 as 
disc and facet degenerative changes of the lower lumbar 
spine.  (See, VA magnetic resonance imaging scans of the 
lumbar spine, performed and interpreted by VA in March 2007).  
See 38 C.F.R. § 3.303(b).  

In this case, voluminous post-service private and VA medical 
evidence, along with Social Security Administration records, 
disclose that the first post-service evidence of any low back 
pathology was in July 1992, over a decade after the Veteran 
was discharged from service in June 1976.  At that time, the 
Veteran had sought treatment for low back pain from a private 
clinician.  (See, July 1992 report, prepared by C. P., M. 
D.).  The Veteran, however, did not provide any in-service 
history of trauma to the lumbar spine.  The absence of any 
clinical evidence of the claimed disability for decades after 
service constitutes negative evidence against the claim.  
See, Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

After July 1992, there is no documentation of any further 
clinical findings of any low back pathology until May 1997.  
At that time, the Veteran underwent surgery for a right 
foraminal herniated disk at L5-S1, after he was involved in a 
post-service injury (e.g., the Veteran fell outside his home 
one month previously (March 1997)).  (See, April and May 1997 
reports, prepared and submitted by Miller Orthopedics).  
Thereafter, in May and November 2001, the Veteran received 
treatment for low back pain after he was involved in two 
work-related motor vehicle accidents.  (See, May and November 
2001 reports, prepared and submitted by Aurora Medical 
Group).  

None of the aforementioned private medical reports, however, 
includes any in-service history of trauma to the lumbar 
spine.  Records compiled by the Social Security 
Administration , to include an October 2002 examination, 
reflect that the Veteran himself dated his chronic back 
problems to the late 1990s.  In fact, the first time the 
Veteran gave a history of having sustained trauma to his back 
during military service was in October 2003, when VA 
evaluated him for low back pain.  (See, October 2003 VA 
outpatient report, reflecting that the Veteran gave a history 
of having low back pain ever since he had injured his back 
during military service 25 years previously).  Interestingly 
enough, this time frame was a month after he had filed his 
petition to reopen his claim for service connection for a low 
back disability with VA in September 2003.  Thus, the above-
cited evidence demonstrates a lack of continuity of low back 
symptoms after the Veteran was discharged from service in 
June 1976.
See, 38 C.F.R. § 3.303(b).  

In essence, the crux of the Veteran's claim hinges on whether 
there is medical evidence establishing an etiological 
relationship between his currently diagnosed low back 
disability and his brief period of military service.  

In support of the claim, and as noted in the above-cited 
"reopening" analysis, is a December 2005 report, prepared 
by A. R. S., D. C., reflecting that the causative factor for 
the Veteran's advanced lower back problems---then diagnosed 
as a degenerative disc condition of the lumbar spine---was a 
"traumatic episode from the past."  The chiropractor 
referenced the Veteran's history of an injury to the back 
that occurred during basic training.  

In an April 2006 report, Dr. A. R. S. indicated that the 
Veteran had specifically asked him if it was possible that 
his back problems could have stemmed from an injury during 
basic training when a barrel hit him.  Dr. A. R. S. reported 
that his response to the Veteran was that "it's possible old 
injuries contribute to the type of low back problems you 
have."  In his April 2006 report, Dr. A. R. S. commented 
that in formulating his December 2005 opinion, he had 
reviewed the Veteran's VA medical records, dating from 2005 
to the present.  Dr. A. R. S. did not provide any rationale 
or medical reasoning for his opinions. (See, December 2005 
and April 2006 reports, prepared by A. R. S., D. C.).  

In contrast to Dr. A. R. S.'s favorable conclusion, is a VA 
examiner's June 2005 opinion.  Careful review of this opinion 
reflects that the VA examiner had reviewed the Veteran's 
claims files and all available medical records prior to 
rendering the following: 

"It is not as least as likely that the 
Veteran's current degenerative disc 
disease of L4-5 and L5-S1 are related to 
the in-service treatment for muscular low 
back strain.  It is much more likely that 
the Veteran sustained injuries to his 
back after leaving the service, and it is 
these later injuries, which caused his 
disc disease.  Muscle spasms do not cause 
disc disease.  Trauma causes disc 
disease, usually directly after the 
incident.  It is not likely that an in-
service incident caused any back problems 
more than fifteen years after leaving the 
military."  (See, June 2005 VA opinion). 

Notably, the opinion contained in the June 2005 VA examiner's 
report is significantly more probative and persuasive than 
Dr. A. R. S.'s December 2005 favorable opinion, as it is 
consistent the Veteran's medical history during service and 
thereafter.  For example, the June 2005 VA examiner, in 
bolstering his opinion, specifically pointed to the Veteran's 
service treatment records, his multiple post-service 
injuries, and an absence of any low back pathology for more 
than 15 years post-service.  In contrast, Dr. A. R. S. 
indicated that he had only reviewed the Veteran's VA medical 
records, dating from 2005 to the present.  Dr. A. R. S.'s 
statement makes it clear that he did not review the 
appellant's service treatment records, which, as noted 
previously, were entirely negative for any trauma to the 
spine--as opposed to one entry of probable mechanical low 
back pain with muscle spasms--and evidence of three post-
service injuries, all of which occurred prior to 2005 (i.e., 
1997 and 2001 (x2)).  

In addition, the June 2005 VA examiner provided medical 
reasoning for his opinion.  To this end, the June 2005 VA 
examiner specifically maintained that the treatment for 
muscle spasms on one occasion during military service would 
not have caused [the Veteran's] disc disease, especially in 
light of the appellant's post-service injuries and absence of 
"back problems" for more than 15 years post-service.  

In other words, the greater weight of the evidence supports a 
finding that the Veteran's low back disorder, was not 
demonstrated until well after military service and has not 
been attributed to his short-stint of military service by 
competent medical authority. 

Additionally, the Board observes that service connection for 
arthritis [of the lumbar spine] can be awarded on a 
presumptive basis if it is manifested to a compensable degree 
within a year of the Veteran's separation from service.  This 
regulation, however, is not applicable to the Veteran as he 
did not have ninety (90) days of continuous military service.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Veteran, along with his friends and family members, claim 
that his current low back disability had its onset after a 
barrel rolled off a truck and hit his back during basic 
training.  The Veteran's testimony as to the cause of his 
back disability and its course is deemed not credible as it 
is so inconsistent with his earlier statements and the 
voluminous medical record.  None of the lay statements was 
from anyone who observed the alleged in-service injury.  
While those providing the lay statements assert that the 
appellant's current low back disorder is related to his 
period of military service, they are laymen, and as such have 
no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In light of the foregoing, the Board concludes that the 
preponderance of the weight of the medical evidence of record 
is against a finding that the appellant has a low back 
disorder that is attributable to his period of military 
service.  As the weight of the evidence is against the 
Veteran's claim, service connection for a low back disability 
is denied.

ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a low back disorder 
(previously considered as a "back condition") is reopened.  
To this extent only the benefit sought on appeal is allowed.

Service connection for a low back disorder is denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


